Hill, J..
Strand Amusement Company brought an equitable petition against the City of LaGrange, to enjoin the enforcement of a certain business tax of $50 a day, which was subsequently, and before the trial of this case, reduced to $5 a day, on vaudeville, musical comedies, and other professional shows, other than picture-shows, on the ground that the tax was excessive and confiscatory. On the interlocutory hearing the evidence as to the unreasonableness and confiscatory feature of the tax was conflicting, and the trial judge refused to enjoin the collection of the tax. Held, that there was no abuse of discretion in refusing an injunction.

Judgment affirmed.


All the Justices concur, except Russell, O. J., and Sines, J., dissenting.

Russell, C. J.
Aside from the question of conflicting evidence, the headnote does not deal with the legal question presented: whether the tax of $5 per day on vaudeville is or is not unreasonable. Eor that reason 1 can not agree to the opinion of the court.